PER CURIAM.
Plaintiffs purchased a mobile home park and adjacent land from defendant Hawkins. The land was listed for sale with, and the transaction was handled by, defendant Talbot, a real estate broker and the alleged agent of the third defendant, United Farm Agency, Inc. The petition sought relief of rescission, money damages (both actual and punitive), and a declaratory judgment. The theme of the petition was that fraudulent misrepresentations had been made to plaintiffs by defendants and that defendants had breached a duty to plaintiffs by failing to disclose certain defects in the property.
The trial court, sitting without a jury, made findings of fact, which were request*895ed. In essence, the trial court found that Hawkins had made no representations at all and that Talbot had made no misrepresentations and that there was no breach by any of the defendants of any duty to disclose. The case was well tried on both sides. Judgment on all issues was rendered in favor of defendants.
This court has reviewed the 680-page transcript, the exhibits, and the legal file, in light of the contentions raised in the appellants’ brief. This court has determined that the judgment of the trial court, reviewable under Rule 73.01, V.A.M.R., is supported by substantial evidence and is not against the weight of the evidence. This court has also determined that no error of law appears and that an opinion would have no precedential value and that the judgment should be affirmed pursuant to Rule 84.16(b), V.A.M.R.
Judgment affirmed.
TITUS, FLANIGAN and PREWITT, JJ., concur.
GREENE, C.J., and CROW, J., disqualified.